Judgment insofar as it awards the infant the sum of $500, and the order, unanimously reversed on the law. and facts and a new trial granted, with costs to the appellant to abide the event, unless the defendant shall, within 10 days, stipulate to increase the verdict to the sum of $2,000, as of the date of the rendition thereof, in which event that portion of the judgment is modified accordingly and, as so modified is, together with the order, affirmed, and the judgment and order in all other respects affirmed. Memorandum: The award of $500 to the infant is inadequate. (Appeal from judgment of Niagara Trial Term for plaintiff in an automobile negligence action; also appeal from order denying motion for a new trial.) Present — Williams, P. J., Bastow, Goldman, Noonan and Del Vecchio, JJ.